Matter of Emanuel v Hutchinson (2021 NY Slip Op 07317)





Matter of Emanuel v Hutchinson


2021 NY Slip Op 07317


Decided on December 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ROBERT J. MILLER, J.P.
COLLEEN D. DUFFY
JOSEPH A. ZAYAS
LARA J. GENOVESI, JJ.


2021-05409
 (Docket No. F-2651-17/20D)

[*1]In the Matter of Clifford Emanuel, appellant,
vSeverina Hutchinson, respondent.


Adam Seiden, Mount Vernon, NY, for appellant.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Wayne A. Humphrey, J.), dated June 29, 2021. The order denied the father's objections to an order of the same court (Rosa Cabanillas-Thompson, S.M.) dated April 7, 2021, which, after a hearing, denied his petition for a downward modification of his child support obligation.
ORDERED that the order dated June 29, 2021, is affirmed, without costs or disbursements.
Contrary to the father's contentions, the Family Court properly denied his objections to an order of the Support Magistrate dated April 7, 2021, which, after a hearing, denied his petition for a downward modification of his child support obligation (see Matter of Clarke v Clarke, 193 AD3d 929).
In support of his petition, the father failed to demonstrate the existence of a substantial change in circumstances, or that there had been an involuntary reduction in his income by 15% or more since the entry of the order of support (see Family Ct Act § 451[3]; Matter of Clarke v Clarke, 193 AD3d 929).
The father's remaining contentions are either without merit or unpreserved for appellate review.
MILLER, J.P., DUFFY, ZAYAS and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court